Citation Nr: 0914009	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-28 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a total hysterectomy 
due to uterine fibroids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel






INTRODUCTION

The Veteran served in the Air National Guard and had various 
periods of active service.  Pertinent to this claim, the 
Veteran had active service from June 1984 to August 1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  The Veteran underwent a total hysterectomy due to uterine 
fibroids while on active duty in August 1984.  

2.  Uterine fibroids were not found on examination for 
entrance onto active duty, and they did not clearly and 
unmistakably exist prior to service and undergo no permanent 
increase in severity as a result of service.


CONCLUSION OF LAW

The Veteran's total hysterectomy was required because of 
uterine fibroids incurred in active service.  38 U.S.C.A. 
§§ 1111, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
a total hysterectomy due to uterine fibroids.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The RO denied the Veteran's claim for entitlement to service 
connection for a total hysterectomy due to uterine fibroids 
on the basis of a finding that the uterine fibroids existed 
prior to the Veteran's active service and an absence of 
objective evidence showing that the condition worsened as a 
result of such service.  

A review of the Veteran's service treatment records (STRs) 
shows that at her appointment examination in July 1975, there 
was no indication that the Veteran suffered from any sort of 
gynecological problem, to include uterine fibroids.  A pelvic 
examination was performed at this examination, and the report 
indicates that it resulted in normal findings. 

The Veteran underwent annual/periodic examinations in July 
1976, July 1977, July 1978, June 1979, and in July 1980.  
There were no findings reported at any of these examinations 
that indicated the Veteran suffered from a gynecological 
disorder, to include uterine fibroids.  At all of these 
examinations the Veteran reported that she had not 
experienced any significant illness or injury since her last 
physical examination.  

At the Veteran's annual examination in June 1981, the Veteran 
checked "yes" when asked if she had experienced a change in 
menstrual pattern.  Despite the affirmative answer, there was 
no follow up performed and no notations on the examination 
report regarding the type of change in menstrual pattern that 
the Veteran had experienced.  The examination report 
indicates that a pelvic examination was performed at this 
examination and it resulted in normal findings.  At this 
examination the Veteran reported that she was in excellent 
health.  

The Veteran underwent three more annual/periodic examinations 
prior to her total hysterectomy in 1984; in July 1982, 
October 1982, and July 1983.  There were no findings reported 
at any of these examinations that indicated the Veteran 
suffered from a gynecological disorder, to include uterine 
fibroids.  Again, the Veteran reported that she had not 
experienced any significant illness or injury since her last 
physical examination.    

Also of record in the Veteran's STRs were cytopathology and 
pelvic examination reports from her yearly pelvic 
examinations.  She had pelvic examinations performed in July 
1976, August 1977 (erythrocytes were noted at this 
examination, but results were otherwise normal), September 
1977, December 1978, June 1979 (granulocytes were noted at 
this examination, but results were otherwise normal), August 
1980, July 1981, July 1982, September 1983, and July 1984.  
There were no indications on any of these cytopathology or 
examination reports that the Veteran suffered from any 
gynecological disorders, to include uterine fibroids.

In July 1984 the Veteran was seen for complaints of weakness 
and dizziness.  She reported that she had fallen on her porch 
a week prior and denied fainting spells prior to that 
episode.  She admitted to having been bleeding heavily from 
her vagina for two weeks prior to seeing the doctor.  She 
reported that the bleeding had stopped the day before seeing 
the doctor.  At this time the Veteran was hospitalized for 5 
days for low hemoglobin and was transfused with 2 units of 
blood on the first day of hospitalization with a second 
transfusion of two units of packed cells on the second day of 
hospitalization.  She was diagnosed with anemia secondary to 
heavy vaginal bleeding. 

While hospitalized for anemia the Veteran was seen by Dr. 
S.M.  He examined the Veteran and a copy of his report is of 
record in the Veteran's file.  In his report, Dr. S.M. stated 
that he examined the Veteran while she was hospitalized after 
she had been transfused with the first two units of blood.  
He reported that after tests were conducted it was assumed 
that the anemia was secondary to chronic blood loss.  Upon 
examination of the Veteran, Dr. S.M. found that the Veteran's 
uterus was approximately 16 weeks size with multiple 
irregularities.  It was decided at that time to proceed with 
definitive treatment in the form of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.  

In August 1984 the Veteran underwent a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.  Upon 
physical examination of the uterus prior to removal, it was 
confirmed that the Veteran's uterus was 16 weeks size with 
multiple fibroids.  The hospitalization report notes that the 
Veteran reported a 2-year history of dysfunctional uterine 
bleeding and that the bleeding had increased in severity in 
the 6 months leading up to her hospitalization for anemia and 
ultimate total hysterectomy.  There are no objective findings 
of increased uterine bleeding of record in the file.    

The RO relied on the two year history of uterine bleeding 
noted as subjective complaints on the total hysterectomy 
hospitalization report to confirm that the Veteran's 
condition existed prior to her active service.  However, this 
determination should not be based on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  See 
38 C.F.R. § 3.304 (b)(1).  In this case, the majority of the 
clinical findings leading up to the Veteran's hospitalization 
for anemia did not indicate the presence of uterine fibroids.  
As discussed above, the Veteran's pelvic examinations were 
all normal prior to her total hysterectomy in August 1984.  
Her annual/periodic examinations were also normal, with the 
exception of a reported change in menstrual patterns in June 
1981.  The Veteran never actually reported that she was 
having heavier than usual vaginal bleeding prior to her 
hospitalization for anemia.  Moreover, according to the 
history reported by the Veteran, the bleeding had been 
increasing in severity for the 6 months prior to the 
hysterectomy, which suggests that the disability did increase 
in severity while she was on active duty.

The evidence in this case is not sufficient to clearly and 
unmistakably establish that the uterine fibroids existed 
prior to service and did not undergo a chronic increase in 
severity as a result of service.  Therefore, the presumption 
of soundness has not been rebutted, and the Veteran is 
entitled to service connection for the total hysterectomy due 
to uterine fibroids.


ORDER

Entitlement to service connection for a total hysterectomy 
due to uterine fibroids is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


